Citation Nr: 0600674	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  90-43 229	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement of appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August 1950 to August 
1954.  The veteran died on December [redacted], 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In this decision, the RO recognized the appellant as the 
veteran's surviving spouse.

However, a previously filed claim by another appellant, who 
also alleged to be the veteran's surviving spouse, had been 
appealed to the Board for appellate consideration.  Thus, 
both cases were determined by the Board to be a 
simultaneously contested claim.  This appeal was subsequently 
remanded by the Board for development in January 1998, 
January 2000, April 2001, and July 2004.  In connection with 
this dismissal, the Board is issuing a decision to the 
contesting appellant that denies her claim.


FINDINGS OF FACT

The appellant was awarded entitlement to recognition as the 
veteran's surviving spouse for purposes of the VA death 
benefits in a RO decision issued in March 1997.  This was a 
full grant of all benefits sought on appeal.


CONCLUSION OF LAW

The issue of entitlement to recognition as the veteran's 
surviving spouse for purposes of the VA death benefits is not 
properly before the Board at the present time.  38 U.S.C.A. 
§§ 511, 7104, 7105, 7105A, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200-02, 20.500-04 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case has come before the Board on the basis of a 
simultaneously contested claim.  38 U.S.C.A. § 7105A; 
38 C.F.R. §§ 20.500-04.  The appellant has been granted 
entitlement to recognition as the veteran's surviving spouse 
for purposes of the VA death benefits in an RO decision of 
March 1997.  38 U.S.C.A. § 511.  This was a full grant of all 
benefits sought regarding this issue.  The appellant has not 
expressed any disagreement with this determination.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-02.  Thus, there is 
no current controversy on appeal to the Board and the Board 
lacks jurisdiction over this issue.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Accordingly, this issue must be 
dismissed without prejudice to the appellant.  


ORDER

The issue of entitlement to recognition as the veteran's 
surviving spouse for purposes of the VA death benefits is 
dismissed without prejudice.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


